Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-12, 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi (US 2017/0110049).
Regarding claims 1, 8, 15, Choi, figs. 8, 9, discloses a pixel comprising: a capacitor (Cst) electrically connected between a first voltage line (ELVDD) and a first node (a node connects gate of T1), the first voltage line being configured to receive a first voltage (ELVDD); a light emitting diode (OLED) comprising a first electrode electrically connected to a second node (a node near T3), and a second electrode electrically connected to a second voltage line (ELVSS); a first transistor (T1) comprising a first electrode electrically connected to the first voltage line, (ELVSS) a second electrode connected to the second node (a noted near3 T3), and a gate electrode electrically connected to the first node (a node connects to the gate of T1); a second transistor (T2) comprising a first electrode connected to a data line (Dm), a second electrode electrically connected to the first electrode of the first transistor (a node near gate of T1), and a gate electrode configured to receive a first scan signa (Sn); a third transistor (T3) comprising a first electrode electrically connected to the first node (a node connects with fist electrode of T3), a second electrode electrically connected to the second node (a node connects with second electrode of T3), and a gate electrode configured to receive the first scan signal (sn); a fourth transistor (T4) comprising a first electrode electrically connected to the first node (a node connects to the first electrode of T4), a second electrode electrically connected to a third voltage line (Vint) configured to receive a third voltage (Vint), and a gate electrode configured to receive a second scan signal (Sn-1); and a compensation transistor comprising a first electrode electrically connected to the first node (a node connects to the first electrode T3), a second electrode electrically connected to a fourth voltage line configured to receive a compensation voltage (Vref), and a gate electrode configured to receive a compensation control voltage (0128] During a data programming period, the scan signal Sn having a low voltage level may be supplied via the scan line 121. The switching thin-film transistor T2 and the compensation thin-film transistor T3 may be turned on in response to the scan signal Sn. The driving thin-film transistor T1 may be diode-connected by the compensation thin-film transistor T3, and may be biased in a forward direction. A compensation voltage Dm+Vth (e.g., where, Vth has a negative value) which is decreased by a threshold voltage Vth of the driving thin-film transistor T1 from the data signal voltage Dm, which is supplied via the data line 141, may be applied to a gate electrode of the driving thin-film transistor T1. [0129] The first driving voltage ELVDD and the compensation voltage Dm+Vth may be applied to both terminals of the storage capacitor Cst, and charges corresponding to a difference between voltages of both terminals (e.g., ELVDD−Dm−Vth) may be stored in the storage capacitor Cst. When the emission control signal En supplied from the emission control line 123 is changed from a high level to a low level, the operation control thin-film transistor T5 and the emission control thin-film transistor T6 may be turned on due to the emission control signal En).
Regarding claims 2, 9, 16, Choi fig. 9, discloses the pixel of claim 1, further comprising: a fifth transistor (T5) connected between the first voltage line (ELVDD) and the first electrode of the first transistor; a sixth transistor (T6) connected between the second node and the first electrode of the light emitting diode (T6); and a seventh transistor (T7)  connected between the third voltage line (Vint) and the first electrode of the light emitting diode, and comprising a gate electrode configured to receive a third scan signal (BP).
Regarding claims 3, 10, 17, Choi fig. 9, discloses the pixel of claim 1, wherein the compensation voltage has a voltage level to compensate for a leakage current of the third transistor and a leakage current of the fourth transistor [0135] The initialization thin-film transistor T4 may include the auxiliary gate Ga4 to which the reference voltage Vref may be applied. The auxiliary gate Ga4 may be disposed between an active layer and a gate G3. The auxiliary gate Ga4 may include an auxiliary gate electrode that overlaps a portion of a channel region of the initialization thin-film transistor T4. When the initialization thin-film transistor T4 is turned off, the auxiliary gate Ga4 may apply a negative electric field to a portion of the channel region (e.g., the first portion CR1) which may be adjacent to the drain D4, and thus the auxiliary gate Ga4 may reduce or eliminate a leakage current. [0136] The source S4 of the initialization thin-film transistor T4 may be connected to the first electrode Cst1 of the storage capacitor Cst. When the leakage current is generated in the initialization thin-film transistor T4, a voltage of the first electrode Cst1 may be decreased due to the leakage current emitted via the initialization thin-film transistor T4. Since the driving thin-film transistor T1 may generate the driving current Id according to a voltage stored in the storage capacitor Cst, when a voltage of the first electrode Cst1 of the storage capacitor Cst is decreased, amplitude of the driving current Id of the driving thin-film transistor T1 may be increased. For example, when a black color is supposed to be displayed, the driving thin-film transistor T1 may generate a small driving current Id due to the leakage current, and thus the organic light-emitting diode OLED may emit a relatively small amount of light. [0137] However, in the initialization thin-film transistor T4 including the auxiliary gate Ga4 to which the reference voltage Vref is applied, when the initialization thin-film transistor T4 is turned off, the leakage current may be substantially decreased, and thus the charges stored in the storage capacitor Cst might not be discharged via the initialization thin-film transistor T4. Thus, colors may be displayed more accurately). 
Regarding claims 4, 11, 18, Choi fig. 9, discloses the pixel of claim 1, wherein the compensation control voltage has a voltage level configured to maintain the compensation transistor in a turned-off state (Referring to FIG. 7A, the electrical potential graph illustrates a p-type thin-film transistor excluding an auxiliary gate electrode that is turned off. Referring to FIG. 7B, the electrical potential graph illustrates a p-type thin-film transistor including the auxiliary gate electrode according to an exemplary embodiment of the present invention that is turned off. Referring to FIGS. 7A and 7B, a horizontal axis displays a source region S, a gate electrode G, and a drain region D, and a vertical axis displays electrical potentials Vgd of the source region S, the gate electrode G, and the drain region D. The electrical potential of the source region is 0 V in FIGS. 7A and 7B. [0108] Referring to FIGS. 7A and 7B, the thin-film transistor may be turned off by an electrical potential of a gate electrode that is higher than the electrical potential of the source region S. When an electrical potential of the drain region D is lower than the electrical potential of the source region S, as illustrated in FIG. 7A, for example, a gate-drain voltage of the thin-film transistor according to a comparative example may be high. Thus, electrons may be gathered in the channel region due to a high-level voltage applied to the gate electrode G, and the gathered electrons may flow toward the drain region D having the low-level electrical potential).
Regarding claims 5, 12, 19, Choi fig. 9, discloses the pixel of claim 1, wherein each of the third transistor, the fourth transistor, and the compensation transistor comprises a P-type transistor ([0050] When the active layer 15 includes amorphous silicon or polycrystalline silicon, the source region SR and the drain region DR may be doped with an impurity. The impurity may be injected using the auxiliary gate electrode 25 and the gate electrode 35 as masks. For example, when a thin-film transistor TFT is a p-type thin-film transistor, the source region SR and the drain region DR may include a p-type impurity such as boron, or aluminum. When the thin-film transistor TFT is an n-type thin-film transistor, the source region SR and the drain region DR may include an n-type impurity such as phosphorus, or arsenic. According to another exemplary embodiment of the present invention, when the active layer 15 includes an oxide semiconductor material, a process in which the source region SR and the drain region DR are doped with the impurity may be omitted. Throughout the specification, the thin-film transistor TFT may be a p-type thin-film transistor. However, exemplary embodiments of the present invention are not limited thereto).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, 13, 14, and 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2017/0110049) in view of Kim et al. (US 10,878,754).
Regarding claims 6, 7, 13, 14, 20, 21, Choi fig. 9, discloses the pixel of claim 1.
Kim et al., fig. 3, discloses wherein the third transistor comprises: a first sub-transistor comprising a first electrode connected to the first node, a second electrode, and a gate electrode configured to receive the first scan signal; and a second sub-transistor comprising a first electrode connected to the second electrode of the first sub-transistor, a second electrode connected to the second node, and a gate electrode configured to receive the first scan signal; and/or wherein the fourth transistor comprises: a first sub-transistor comprising a first electrode connected to the first node, a second electrode, and a gate electrode configured to receive the second scan signal; and a second sub-transistor comprising a first electrode connected to the second electrode of the first sub-transistor, a second electrode connected to the third voltage line, and a gate electrode configured to receive the second scan signal (The third transistor T3 may compensate the threshold voltage of the first transistor T1 in response to the scan signal GW provided through the scan line. The third transistor T3 may be coupled between the second node N2 and the third node N3 and receive the scan signal by a gate electrode. The third transistor T3 may have a first electrode, a second electrode, and the gate electrode. The first electrode of the third transistor T3 may correspond to the third node N3, the second electrode of the third transistor T3 may correspond to the second node N2, and the gate electrode may be coupled to the scan line. The third transistor T3 may turn on in response to the scan signal GW having the turn-on level. When the third transistor T3 turns on, the second node N2 and the third node N3 may be coupled and the first transistor T1 may be a diode connection. Thus, the data voltage DATA that includes the threshold voltage of the first transistor T1 may be transferred to the storage capacitor CST. The third transistor T3 may turn on and compensate the threshold voltage of the first transistor T1 in the writing period P3).
It would have been obvious to the skilled in the art before the effective filing date to provide the transistor with first sub-transistor and second sub-transistor in Choi as suggested Kim, the motivation in order to compensate the threshold voltage of the first transistor T1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/           Primary Examiner, Art Unit 2623